 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DMITRIY YEGOROV,                                No. 2:19-cv-00720 KJM CKD (PS)
12                       Plaintiff,
13            v.                                         ORDER
14       JUSTIN WELBY,
15                       Defendant.
16

17           Plaintiff1 is proceeding in this action pro se. Plaintiff has requested authority pursuant to

18   28 U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by

19   Local Rule 302(c)(21).

20           Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

21   to prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

22   pauperis will be granted. 28 U.S.C. § 1915(a).

23           The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

24   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

25   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

26   § 1915(e)(2).

27
     1
      Though listed as a co-petitioner on the docket, the Slavic Community Center does not appear to
28   be a party to this action.
                                                       1
 1            Here, plaintiff’s brief and conclusory allegations do not state a federal claim against

 2   defendant. The federal courts are courts of limited jurisdiction. In the absence of a basis for

 3   federal jurisdiction, plaintiff’s claims cannot proceed in this venue. Because there is no basis for

 4   federal subject matter jurisdiction evident in the complaint, plaintiff will be ordered to show cause

 5   why this action should not be dismissed. Failure to allege a proper basis for subject matter

 6   jurisdiction will result in a recommendation that the action be dismissed.

 7            Accordingly, IT IS HEREBY ORDERED that:

 8            1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;

 9            2. No later than fourteen (14) days from the date of this order, plaintiff shall show cause

10   why this action should not be dismissed for lack of subject matter jurisdiction. Failure to do so

11   will result in a recommendation that this action be dismissed.

12   Dated: May 16, 2019
                                                        _____________________________________
13
                                                        CAROLYN K. DELANEY
14                                                      UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19   2/yegorov0720.ifp-nojuris

20
21

22

23

24

25

26
27

28
                                                         2
